Auracall Limited FINANCIAL STATEMENTS As of December 31, 2006 -1- Auracall Limited FINANCIAL STATEMENTS Contents Page Reportof Independent Public Accountants 3 Financial Statements: Balance sheet 4 Statement of Operations 5 Statement of Changes in Shareholder’s Equity 6 Statement of Cash Flows 7 Notes to financial statements 8 -2- Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of Auracall Limited We have audited the accompanying balance sheet of Auracall Limited ("the Company") as of December 31, 2006 and the related statement of income, changes in shareholders' equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards Generally Accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above, present fairly, in all material respects, the financial position of the Company as of December31, 2006 and the result of the operations and the cash flows for the year then ended in conformity with accounting principles generally accepted in the United States. BKR Yarel + Partners C.P.A (Isr.) Tel-Aviv, Israel October 7, 2007 An Independent Member of BKR International -3- Auracall Limited Balance Sheet GBP ASSETS As of December 31, 2006 Current assets Cash and cash equivalents 406,963 Accounts receivable 341,485 Other receivables 7,923 Total current assets 756,371 Property and equipment, net 15,349 771,720 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Short-term bank credits 2,903 Accounts payables 199,273 Other liabilities 265,366 Total current liabilities 467,542 Shareholders' equity Share capital (ordinary shares of £1 par value. Authorized issued and outstanding -£1,462) 1,462 Retained earnings 302,716 Total shareholders' equity 304,178 771,720 The accompanying notes are an integral part of these financial statements. -4- Auracall Limited Statement of Operations GBP For the year EndedDecember 31, 2006 Revenues 2,411,508 Operating expenses: Marketing and selling expenses 1,827,811 General and administrative expenses 475,328 2,303,139 Operating income 108,369 Financial income, net 7,896 Income before taxes 116,265 Taxes income (21,122 ) Net income 95,143 The accompanying notes are an integral part of these financial statements. -5- Auracall Limited Statement of Changes in Shareholders' Equity GBP Ordinary shares Retained Shares Amount earnings Total Balance at January 1, 2006 1,000 1,000 207,573 208,573 Changes in 2006: Shares issued 462 462 - 462 Net income - - 95,143 95,143 Balance at December 31, 2006 1,462 1,462 302,716 304,178 The accompanying notes are an integral part of these financial statements. -6- Auracall Limited Statement of Cash Flows GBP For the year EndedDecember 31, 2006 Cash flows from operating activities Net income 95,143 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 5,116 Change in assets andliabilities: Decrease in accounts receivables 119,297 Decrease in other receivables 17,436 Increase in trade payables 74,518 Increase in other liabilities 145,373 Changes in related party (186,489 ) Total adjustments 175,251 Net cash provided by operating activities 270,394 Cash flows from investing activities Purchase of property and equipment (16,919 ) Net cash (used in) investing activities (16,919 ) Cash flows from financing activities Share capital issue 462 Repayment of short term bank credits (7,719 ) Net cash (used in) financing activities (7,257 ) Increase in cash and cash equivalents 246,218 Cash and cash equivalents at beginning of the year 160,745 Cash and cash equivalents at end of the year 406,963 Supplemental disclosure of cash flow information: Cash paid during the year for: Interest - Income tax 35,553 The accompanying notes are an integral part of these financial statements. -7- Auracall Limited Notes to Financial Statements As of December 31, 2006 GBP NOTE 1- General Auracall Limited (“the Company") a British company, was incorporated and commenced operational activity on October 2001. The Company is engaged in the provision of low cost call services. NOTE 2- Summary of Significant Accounting Policies The significant accounting policies followed in the preparation of the financial statements are as follows: a. Financial Statements in GBP The currency of the primary economic environment in which the operations of the Company are conducted is the Great Britain Pound (“GBP”). Therefore, the Company uses the GBP as its functional and reporting currency. b. Use of estimates in preparation of financial statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts as assets and liabilities and the disclosure of contingent assets and liabilities at the balance sheet date, as well as the revenues and expenses reported during the period. Actual results could differ from these estimates. c. Cash and cash equivalents Cash and cash equivalents consist of cash and demand deposits in banks, and other short-term, highly liquid investments (primarily interest-bearing time deposits) with original maturities of less than three months. d. Property and equipment Property and equipment are presented at cost, less accumulated depreciation. Depreciation is calculated based on the straight-line method over the estimated useful lives of the assets, as follows: % Computers and software 25 Office equipment 25 Management reviews property and equipment on a periodic basis to determine whether events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable. -8- Auracall Limited Notes to Financial Statements As of December 31, 2006 GBP NOTE 2- Summary of Significant Accounting Policies (continued) e. Impairment of Long-Lived Assets: The Company's long-lived assets are reviewed for impairment in accordance with SFAS No. 144 "Accounting for the Impairment or Disposal of Long Lived Assets" whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the future undiscounted cash flows expected to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds their fair value. f. Fair value of financial instruments The company's financial instruments are principally non-derivative assets and non-derivative liabilities, such as cash and cash equivalents, deposits in banks, other current assets, accounts payable and other current liabilities. Because of the nature of these financial instruments, fair value generally equals or approximates the amounts presented in these financial statements. g. Income Taxes The Company accounts for income taxes in accordance with SFAS No. 109, "Accounting for Income Taxes". This statement prescribes the use of the liability method whereby, deferred tax assets and liability account balances are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company provides a valuation allowance, if necessary, to reduce deferred tax assets to their estimated realizable value. -9- Auracall Limited Notes to Financial Statements As of December 31, 2006 GBP NOTE 2- Summary of Significant Accounting Policies (continued) h. Recent Pronouncements In June 2007, the Financial Accounting Standards Board (“FASB”) reached a final consensus on Emerging Issues Task Force (“EITF”) Issue No.07-3, "Accounting for Nonrefundable Advance Payments for Goods or Services Received for Use in Future Research and Development Activities" (“EITF 07-3”). EITF Issue No. 07-3, which is effective for the Company in fiscal years beginning July1, 2008, concludes that nonrefundable advance payments for goods or services that will be used or rendered for future research and development activities should be deferred and capitalized and that such amounts should be recognized as an expense as the related goods are delivered or the related services are performed. The adoption of EITF 07-3 is not expected to have a material effect on the Company's consolidated financial position, results of operations or cash flows. In February2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115” (“SFAS No. 159”), which is effective for the Company in fiscal years beginning July1, 2008. This statement permits an entity to choose to measure many financial instruments and certain other items at fair value at specified election dates. Subsequent unrealized gains and losses on items for which the fair value option has been elected will be reported in earnings. We are currently evaluating the impact of adoption of fair value accounting. In September 2006, the FASB issued SFAS No. 157 (“SFAS No. 157”), “Fair Value Measurements.” SFAS No. 157 is a pervasive pronouncement that defines how the fair value of assets and liabilities should be measured in more than 40 other accounting standards where such measurements are allowed or required. In addition to defining fair value, the statement establishes a framework within GAAP for measuring fair value and expands required disclosures surrounding fair value measurements. While it will change the way companies currently measure fair value, it does not establish any new instances where fair-value measurement is required. SFAS No. 157 defines fair value as an amount that a company would receive if it sold an asset or paid to transfer a liability in a normal transaction between market participants in the same market where the company does business. The provisions of SFAS No.157 are effective for the Company for fiscal years beginning July1, 2008. We are currently evaluating the impact of adopting SFAS No. 157. -10- Auracall Limited Notes to Financial Statements As of December 31, 2006 GBP NOTE 2- Summary of Significant Accounting Policies (continued) h. Recent Pronouncements (continued) In September 2006, the SEC staff issued Staff Accounting Bulletin (“SAB”) No. 108 (“SAB 108”), “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.” SAB 108 was issued in order to eliminate the diversity of practice surrounding how public companies quantify financial statement misstatements. SAB 108 establishes a "dual approach" that requires quantification of financial statement errors based on the effects of the error on each of the Company's financial statements and the related financial statement disclosures. SAB 108 is effective for the Company in fiscal years beginning July1, 2007. The Company currently believes the adoption of SAB 108 will not have a material impact on its financial position, results of operations and cash flows. In June 2006, the FASB issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes”— an interpretation of SFAS No. 109. FIN 48 will require the Company to recognize the financial statement effects of a tax position when it is more likely than not, based on the technical merits, that the position will be sustained upon examination. As used in this Interpretation, the term more likely than not means a likelihood of more than 50 percent; the terms examined and upon examination also include resolution of the related appeals or litigation processes, if any. The determination of whether or not a tax position has met the more-likely-than-not recognition threshold is to be determined based on the facts, circumstances, and information available at the reporting date. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for the Company in fiscal years beginning July1, 2007. Any differences between the amounts recognized in the statements of financial position prior to the adoption of FIN 48 and the amounts reported after adoption will be accounted for as a cumulative-effect adjustment recorded to the beginning balance of retained earnings. In addition, the adoption of FIN 48 will result in the reclassification of certain unrecognized tax benefits from current to non-current liabilities in the Company’s statement of financial position. The Company has completed its initial evaluation of the impact of the July 1, 2007 adoption of FIN 48 and determined that such adoption is not expected to have a material effect on the Company's consolidated financial position, results of operations or cash flows. -11- Auracall Limited Notes to Financial Statements As of December 31, 2006 GBP As of December 31, 2006 NOTE 3- Accounts Receivables Trade receivables 258,687 Related party 82,798 341,485 NOTE 4- Other liabilities Corporate tax 21,169 Other taxes and social security costs 74,112 Shareholders loan 74,000 Employees and directors 93,606 Other accrued expenses 2,479 265,366 NOTE 5- For the year EndedDecember 31, 2006 a. Marketing and selling expenses Salaries and employee benefits 202,877 Advertising & marketing 254,035 Sales commissions 1,370,899 1,827,811 b. General and administrative expenses Management fees 345,500 Software development expenses 43,430 Rent & maintenance 18,358 Traveling 9,656 Professional fees 29,397 Office expenses 23,871 Depreciation 5,116 475,328 c. Financial income, net Bank charges 3,000 Financial income 10,896 7,896 -12- Auracall Limited FINANCIAL STATEMENTS As of June 30, 2007 -13- Auracall Limited FINANCIAL STATEMENTS Contents Page Financial Statements: Balance sheet 15 Statement of Operations 16 Statement of Changes in Shareholder’s Equity 17 Statement of Cash Flows 18 Notes to financial statements 19 -14- Auracall Limited CONDENSED BALANCE SHEET (Unaudited) GBP As of June 30,2007 ASSETS Current assets Cash and cash equivalents 542,749 Accounts receivable 330,682 Total current assets 873,431 Property and equipment, net 14,751 888,182 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payables 333,712 Other liabilities 110,892 Total current liabilities 444,604 Shareholders' equity Share capital (ordinary shares of £1 par value. Authorized issued and outstanding -£1,462) 1,462 Retained earnings 442,116 Total shareholders' equity 443,578 888,182 The accompanying notes are an integral part of these condensed financial statements. -15- Auracall Limited CONDENSED STATEMENT OF OPERATIONS (Unaudited) GBP For the six monthsEndedJune 30, 2007 Revenues 2.732,082 Cost of revenues (1,294,279 ) 1,437,803 Operating expenses: Marketing and selling expenses 1,068,511 General and administrative expenses 207,252 1,275,763 Operating income 162,040 Financial income, net 10,059 Income before taxes 172,099 Taxes on income 32,699 Net income 139,400 The accompanying notes are an integral part of these condensed financial statements. -16- Auracall
